      Case 2:19-cv-00696-ER Document 64 Filed 07/07/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALFRED SALVITTI, et al.,               :    CIVIL ACTION
                                       :    NO. 19-00696
     v.                                :
                                       :
SCOTT LASCELLES, et al.                :
                                       :
          Defendants.                  :


                                 ORDER

          AND NOW, this 6th day of July, 2020, the Special

Master having issued his Report and Recommendation (ECF No. 61)

and Supplemental Statement (ECF No. 62), the Court having set a

deadline for objections to the Special Master’s report (see ECF

No. 60) and having received no objections thereto, it is hereby

ORDERED that the Special Master’s Report and Recommendation (ECF

No. 61) and Supplemental Statement (ECF No. 62) are ADOPTED.

     It is FURTHER ORDERED that a status and scheduling

conference will be held by telephone on July 14, 2020, at 3:30

p.m. Counsel shall call-in as follows:

          888-684-8852

          Access Code: 4218221#

          AND IT IS SO ORDERED.



                            /s/ Eduardo C. Robreno___________
                           EDUARDO C. ROBRENO, J.



                                   1
